Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
October 27, 2014 by and among Signature Group Holdings, Inc., a Delaware
corporation (the “Company”) and Kettle Hill Partners, LP, a Delaware limited
partnership and Kettle Hill Partners II, LP, a Delaware limited partnership (
collectively, the “Investor”).

 

RECITALS

 

The Company and the Investor have entered into a Stock Purchase Agreement (the
“Purchase Agreement”) of even date herewith pursuant to which the Company is
selling to the Investor, the Investor is purchasing from the Company, shares of
the Company’s Common Stock.  A condition to the parties’ obligations under the
Purchase Agreement is that the Company and the Investor enter into this
Agreement in order to provide the Investor with certain rights to register the
Investor’s shares of the Company’s Common Stock.  The Company desires to induce
the Investor to purchase shares of Common Stock pursuant to the Purchase
Agreement by agreeing to the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Investor agree as
follows:

SECTION 1.GENERAL

 

1.1 Definitions. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to those terms in the Purchase Agreement. As used in this
Agreement, the following terms shall have the following respective meanings:

 

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular person or entity. For
purposes of this definition, “control,” when used with respect to any specified
Person, shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or partnership or other ownership interests, by
contract or otherwise; and the terms “controlling’ and “controlled” shall have
correlative meanings.

“Common Stock” means shares of common stock, $0.001 par value per share, of the
Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Form S-3” means such form under the Securities Act as in effect on the date
hereof or any successor or similar registration form under the Securities Act
subsequently adopted by the

 

--------------------------------------------------------------------------------

SEC which permits inclusion or incorporation of substantial information by
reference to other documents filed by the Company with the SEC.

“Holder” means the Investor, if it then holds Registrable Securities, and any
holder of Registrable Securities to whom the registration rights conferred by
this Agreement have been transferred in compliance with Section 2.8 hereof.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, business trust, joint stock company, trust or unincorporated
organization or any government or any agency or political subdivision thereof.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement.

“Registrable Securities” means (a) the Shares; and (b) any Common Stock issued
as (or issuable upon the conversion or exercise of any warrant, right, preferred
stock or other security which is issued as) a dividend or other distribution
with respect to, or in exchange for or in replacement of, the Shares held by the
Holders provided, however, that Registrable Securities shall not include any
shares of Common Stock (i) which have been sold to the public by a Holder either
pursuant to a registration statement or Rule 144 under the Securities Act;
(ii) which have been sold in a private transaction in which the transferor’s
rights under this Agreement are not assigned in compliance with the terms of
this Agreement; or (iii) which may be sold pursuant to Rule 144 and otherwise
without restriction or limitation pursuant to Rule 144 (or any successor
thereto) under the Securities Act, after taking into account any Holders’ status
as an Affiliate of the Company as determined by counsel to the Company pursuant
to a written opinion letter addressed to the Company’s transfer agent to such
effect.

“Registrable Securities then outstanding” shall be the number of shares
determined by calculating the total number of shares of Common Stock that are
Registrable Securities issued and outstanding.

“Registration Expenses” shall mean all expenses incurred by the Company in
effecting any registration pursuant to this Agreement (including any Mandatory
Registration or Shelf Registration), including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, blue sky fees and expenses, and expenses of the
Company’s independent accountants in connection with any regular or special
reviews or audits incident to or required by any such registration, and fees and
expenses of underwriters (excluding discounts and commissions) and any other
Persons retained by the Company, but shall not include Selling Expenses, certain
fees and disbursements of counsel for the Holders (except as set forth below)
and the compensation of regular employees of the Company, which shall be paid in
any event by the Company.

“SEC” or “Commission” means the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended, or similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time.

“Selling Expenses” shall mean all underwriting discounts, selling commissions,
fees of underwriters, selling brokers, dealer managers and similar securities
industry professionals and

 

--------------------------------------------------------------------------------

stock transfer taxes applicable to the sale of Registrable Securities and fees
and disbursements of counsel for any Holder (other than the fees and
disbursements of counsel included in Registration Expenses).

“Shares” mean shares of Common Stock to be issued by the Company to the Investor
in accordance with the terms of the Purchase Agreement.

“Trading Day” means a day on which the principal securities exchange or
automated quotation system upon which the Registrable Securities are then listed
for public trading) shall be open for business.

 

SECTION 2.REGISTRATION

 

2.1 Registration

(a) In accordance with the requirements of Section 2.3 below, the Company shall
use its commercially reasonable best efforts to file with the SEC, and to cause
to be declared effective by the SEC, a registration statement on the applicable
SEC form with respect to the resale from time to time, whether underwritten or
otherwise, of the Registrable Securities by the Holders thereof. The Company
shall also use its commercially reasonable best efforts to maintain the
effectiveness of the registration effected pursuant to this Section 2.1 and keep
such registration statement free of any material misstatements or omissions at
all times, subject only to the limitations on effectiveness set forth below. The
registration contemplated by this Section 2.1 is referred to herein as the
“Mandatory Registration.” The Mandatory Registration shall be filed with the SEC
in accordance with and pursuant to Rule 415 promulgated under the Securities Act
(or any successor rule then in effect) (a “Shelf Registration”). The Company
shall use its commercially reasonable best efforts to cause the registration
statement filed on Form S-3 or any similar short-form registration as the
Company may elect to remain effective until such date (the “Shelf Termination
Date”) as is the earlier of (i) the date on which all Registrable Securities
included in the registration statement shall have been sold or shall have
otherwise ceased to be Registrable Securities, and (ii) the date on which all
remaining Registrable Securities may be sold pursuant to Rule 144 and otherwise
without restriction or limitation pursuant to Rule 144 (or any successor
thereto) under the Securities Act, after taking into account any Holders’ status
as an Affiliate of the Company as determined by counsel to the Company pursuant
to a written opinion letter addressed to the Company’s transfer agent to such
effect. If the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, such registration shall be on another
appropriate form in accordance herewith. In the event the Mandatory Registration
must be effected on Form S-1 or any similar long-form registration as the
Company may elect, the Company shall use commercially reasonable best efforts to
file such registration as a Shelf Registration and the Company shall use its
commercially reasonable best efforts to keep such registration current and
effective, including by filing periodic post-effective amendments to update the
financial statements contained in such registration statement in accordance with
Regulation S-X promulgated under the Securities Act until the Shelf Termination
Date. By 9:30 a.m. on the Trading Day immediately following the effective date
of the applicable registration statement, the Company shall file with the
Commission in accordance with Rule 424 under the Securities Act the final
prospectus to be used in connection with sales pursuant to such registration
statement.

 

--------------------------------------------------------------------------------

(b) Without the written consent of the Holders of a majority of the Registrable
Securities, the Company shall not include securities, whether on behalf of
itself or any other person, other than the Registrable Securities on any
registration statement filed pursuant to this Section 2.

(c)Notwithstanding anything to the contrary contained in this Agreement, in the
event the Commission seeks to characterize any offering pursuant to a Mandatory
Registration filed pursuant to this Agreement as constituting an offering of
securities by or on behalf of the Company, or in any other manner, such that the
Commission does not permit such registration statement to become effective and
used for resales in a manner that does not constitute such an offering and that
permits the continuous resale at the market by the Holders participating therein
(or as otherwise may be acceptable to each Holder) without being named therein
as an “underwriter,” then the Company shall reduce the number of shares to be
included in such registration statement until such time as the Commission shall
so permit such registration statement to become effective as aforesaid. In
making such reduction, the Company shall then reduce the number of shares to be
included by all Holders of Registrable Securities on a pro rata basis (based
upon the number of Registrable Securities otherwise required to be included for
each such Holder). As soon as reasonably practicable thereafter (as permitted by
the Commission), the Company shall register the additional Registrable
Securities on such additional registration statements as may be required to
register the resale of all of the Registrable Securities (to the extent it can
without causing the foregoing problem). In no event shall a Holder be required
to be named as an “underwriter” in a registration statement without such
Holder’s prior written consent.

(d) Notwithstanding anything to the contrary contained in this Agreement, in the
event the Company shall furnish to the Investors a certificate signed by the
Chief Executive Officer of the Company stating that in the good faith judgment
of the Board of Directors of the Company, it would be detrimental to the
Company, the Company’s stockholders, or the current or planned operations,
business or financing opportunities of the Company for a Mandatory Registration
or Shelf Registration to be effected or maintained at such time, in which event
the Company shall have the right to defer the filing of, decline to maintain, or
terminate the effectiveness of the Mandatory Registration or Shelf Registration
for a period of not more than ninety (90) days after the date of such
certificate under this Section 2.1(d); provided, however, that the Company shall
not utilize this right more than twice in any 12-month period.

2.2Expenses of Registration. All Registration Expenses incurred in connection
with any registration, qualification or compliance hereunder shall be borne by
the Company. All Selling Expenses incurred in connection with any registrations
hereunder or sale of Registrable Securities pursuant to such registration shall
be borne by the Holders or the Holder of the Registrable Securities so
registered.

2.3 Additional Obligations of the Company. The Company shall:

(a) After the closing of the sale of the Common Stock (the “Closing Date”),
prepare and file with the SEC a registration statement on Form S-3 (or on Form
S-1, if the Company is not then eligible to use Form S-3), and all amendments
and supplements thereto and related prospectuses as may be necessary to comply
with applicable securities laws, with respect to such

 

--------------------------------------------------------------------------------

Registrable Securities and use its best efforts to cause such registration
statement to become effective within three (3) months after the date of filing
of such registration statement (provided that at least three (3) Trading Days
before filing a registration statement or prospectus or any amendments or
supplements thereto, the Company shall furnish to the counsel selected by the
Holders of a majority of the Registrable Securities covered by such registration
statement copies of all such documents proposed to be filed, and the Company
shall in good faith consider any reasonable comments of such counsel).
Notwithstanding the foregoing, the Company shall be under no obligation to file
a registration statement with respect to Registrable Securities prior to the
earlier of January 1, 2015 and such later date as agreed to by the parties.

(b) Promptly notify the Holders (i) when the Company has been notified by the
Commission whether or not a registration statement or any amendment thereto will
be subject to a review by the Commission and (ii) if reviewed, when the Company
has been notified by the Commission that a registration statement or amendment
thereto will not be subject to further review. Upon the request of a Holder, the
Company shall provide such Holder true and complete copies of all correspondence
from and to the Commission relating to a registration statement (with all
material, non-public information regarding the Company redacted from such
copies). The Company shall respond as promptly as reasonably practicable to any
comments received from the Commission with respect to the registration statement
or any amendments thereto. The Company shall promptly file with the Commission a
request for acceleration of effectiveness in accordance with Rule 461
promulgated under the Securities Act after the Company is notified (orally or in
writing, whichever is earlier) by the Commission that a registration statement
will not be reviewed, or will not be subject to further review, such that the
Registration Statement shall be declared effective no later than seven
(7) Trading Days after such notification.

(c) Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of Registrable Securities owned by them.

(d) Use its commercially reasonable best efforts to register and qualify the
securities covered by such registration statement under such other securities or
Blue Sky laws of such jurisdictions as shall be reasonably requested by the
Holders unless an exemption from registration and qualification exists; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business, file a general consent to service of process
or subject itself to general taxation in any such states or jurisdictions.

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering. Each Holder participating in such
underwriting shall also enter into and perform its obligations under such an
agreement.

(f) Promptly notify each Holder of Registrable Securities covered by the
registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
as a result of which the prospectus included in such registration statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein

 

--------------------------------------------------------------------------------

not misleading in light of the circumstances then existing (provided that in no
event shall such notice contain any material, non-public information regarding
the Company) and, the Company shall promptly prepare and furnish to each such
Holder a reasonable number of copies of a supplement or amendment to such
prospectus so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not contain an untrue statement of
a material fact or omit to state a fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.

(g) Use its commercially reasonable best efforts to furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, and
(ii) a letter dated as of such date, from the independent registered public
accountants of the Company, in form and substance as is customarily given by
independent registered public accountants to underwriters in an underwritten
public offering addressed to the underwriters.

(h) Use its commercially reasonable best efforts to (i) prevent the issuance of
any stop order or other suspension of effectiveness of a registration statement,
or the suspension of the qualification of any of the Registrable Securities for
sale in any jurisdiction in the United States, and (ii) in the event of the
issuance of any stop order suspending the effectiveness of a registration
statement, or any order suspending or preventing the use of any related
prospectus or suspending the qualification of any equity securities included in
such registration statement for sale in any jurisdiction, the Company shall use
its commercially reasonable best efforts promptly to obtain the withdrawal of
such order.

(i) Use its commercially reasonable best efforts to cooperate with the Holders
who hold Registrable Securities being offered and, to the extent applicable,
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legend) representing the Registrable Securities to be offered
pursuant to a Registration Statement and enable such certificates to be in such
denominations or amounts, as the case may be, as the Holders may reasonably
request and, registered in such names as the Holders may request.

(j) Provide and cause to be maintained a registrar and transfer agent for all
Registrable Securities covered by any registration statement from and after a
date not later than the effective date of such registration statement.

(k)Use its reasonable best efforts to cause such Registrable Securities to be
listed on each national securities exchange on which the Common Stock is then
listed or, if the Common Shares are not then listed, on the NYSE or Nasdaq;

(l) Use its commercially reasonable best efforts to maintain eligibility to use
Form S-3 (or any successor form thereto) for the registration of the resale of
the Registrable Securities.

(m) Not, nor shall any Subsidiary or affiliate thereof, identify any Holder as
an underwriter in any public disclosure or filing with the SEC without the
Holder’s written consent, and any Holder being deemed an underwriter by the SEC
shall not relieve the Company of any

 

--------------------------------------------------------------------------------

obligations it has under this Agreement or any other transaction document
contemplated by the Plan.

(n)Notify each Holder who holds Registrable Securities covered by the
registration statement of (i) the expected effective date of the registration
statement and (ii) the effectiveness on the actual effective date thereof.

 

2.4 Suspension of Sales. Upon receipt of written notice from the Company that
the registration statement or a prospectus contains an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading (a “Misstatement”), each
Holder of Registrable Securities shall forthwith discontinue disposition of
Registrable Securities until such Holder has received copies of the supplemented
or amended prospectus that corrects such Misstatement, or until such Holder is
advised in writing by the Company that the use of the prospectus may be resumed,
and, if so directed by the Company, such Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. The Company will not suspend the sales under the
prospectus more than two times in any three hundred-sixty-five (365) day period
and the total number of days that any such suspension may be in effect in any
three hundred-sixty-five (365) day period shall not exceed 90 days.

2.5 Termination of Registration Rights. A Holder’s registration rights shall
expire at such time as all Registrable Securities held by such Holder (and its
Affiliates, partners, members and former members) may be sold pursuant to
Rule 144 without the requirement to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144 (or any
successor thereto) under the Securities Act, after taking into account any
Holder’s status as an Affiliate of the Company as reasonably determined by
counsel to the Company pursuant to a written opinion letter addressed to the
Company’s transfer agent to such effect (provided at least 12 months have lapsed
since the Registrable Securities were acquired by the Investor from the Company,
as calculated in accordance with Rule 144). Termination of such registration
rights shall be conditioned upon the Company’s action to remove the restrictive
legends from any Registrable Securities held by such Holder and the reissuance
of unlegended certificates, in physical or electronic format, to such Holder
prior to the effective termination of the Agreement.

2.6 Furnishing Information. It shall be a condition precedent to the obligations
of the Company to take any action pursuant to Section 2.1 or 2.3 that the
selling Holders shall furnish to the Company such information regarding
themselves, the Registrable Securities held by them and the intended method of
disposition of such securities as the Company or its counsel shall reasonably
require to effect the registration of their Registrable Securities.

2.7 Indemnification. In the event any Registrable Securities are included in a
registration statement under this Section 2:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, any underwriter (as defined in the Securities Act) for such Holder
and each person,

 

--------------------------------------------------------------------------------

if any, who controls such Holder or underwriter within the meaning of the
Securities Act or the Exchange Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the
Securities Act, or the Exchange Act or other federal or state law, insofar as
such losses, claims, damages, or liabilities (or actions in respect thereof)
arise out of or are based upon any of the following statements, omissions or
violations (collectively, a “Violation”): (i) any untrue statement or alleged
untrue statement of a material fact contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto, (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law in connection with the registration
of the Registrable Securities; and the Company will pay to each such Holder,
underwriter or controlling person, as accrued any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such loss, claim, damage, liability, or action; provided, however, that the
indemnity agreement contained in this Section 2.7(a) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration statement by any such Holder, underwriter or controlling
person or any failure of such person to deliver or cause to be delivered a
prospectus made available by the Company in a timely manner.

(b) To the extent permitted by law and provided that such Holder is not entitled
to indemnification pursuant to Section 2.7(a) above with respect to such matter,
each selling Holder (severally and not jointly) will indemnify and hold harmless
the Company, each of its directors, officers, persons, if any, who control the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities to which any of the foregoing persons may become subject
under the Securities Act, the Exchange Act or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereof) arise out of or are based upon any (i) untrue statement or alleged
untrue statement of a material fact regarding such Holder and provided in
writing by such Holder which is contained in such registration statement,
including any preliminary prospectus or final prospectus contained therein or
any amendments or supplements thereto or (ii) the omission or alleged omission
to state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading, in each case to the extent (and only
to the extent) that such untrue statement or alleged untrue statement or
omission or alleged omission was made in such registration statement,
preliminary or final prospectus, amendment or supplement thereto, in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration statement; and each such
Holder will pay, as accrued, any legal or other expenses reasonably incurred by
any Person intended to be indemnified pursuant to this Section 2.7(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action as a result of such Holder’s untrue statement or omission;
provided, however, that the indemnity agreement contained in this Section 2.7(b)
shall

 

--------------------------------------------------------------------------------

not apply to amounts paid in settlement of any such loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Holder (which consent shall not be unreasonably withheld); provided, that,
(x) the indemnification obligations in this Section 2.7(b) shall be individual
and ratable not joint and several for each Holder and (y) in no event shall the
aggregate of all indemnification payments by any Holder under this
Section 2.7(b) exceed the net proceeds from the offering received by such
Holder.

(c) Promptly after receipt by an indemnified party under this Section 2.7 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 2.7, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
which may be represented without conflict by one counsel) shall have the right
to retain one separate counsel, with the reasonable fees and expenses of such
counsel to be paid by the indemnifying party, if (i) the indemnifying party
shall have failed to assume the defense of such claim within seven (7) days
after receipt of notice of the claim and to employ counsel reasonably
satisfactory to such indemnified party, as the case may be; or (ii) in the
reasonable opinion of counsel retained by the indemnifying party, representation
of such indemnified party by such counsel would be inappropriate due to actual
or potential differing interests between such indemnified party and any other
party represented by such counsel in such proceeding. The indemnified party
shall cooperate fully with the indemnifying party in connection with any
negotiation or defense of any such action or claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the indemnified party which relates to such action or claim. The indemnifying
party shall keep the indemnified party reasonably apprised of the status of the
defense or any settlement negotiations with respect thereto. No indemnifying
party shall be liable for any settlement of any action, claim or proceeding
effected without its prior written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. The failure to deliver written notice to the indemnifying party within
a reasonable time of the commencement of any such action shall not relieve such
indemnifying party of any liability to the indemnified party under this
Section 2.8, except to the extent such failure to give notice has a material
adverse effect on the ability of the indemnifying party to defend such action.

(d) If the indemnification provided for in this Section 2.7 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage, or expense referred to therein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage, or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of the indemnified party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage, or
expense as well as any other relevant equitable considerations. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the

 

--------------------------------------------------------------------------------

indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission. Notwithstanding the foregoing, the amount any Holder will
be obligated to contribute pursuant to this Section 2.7(d) will be limited to an
amount equal to the per share public offering price (less any underwriting
discount and commissions) multiplied by the number of shares of Registrable
Securities sold by such Holder pursuant to the registration statement which
gives rise to such obligation to contribute (less the aggregate amount of any
damages which such Holder has otherwise been required to pay in respect of such
loss, liability, claim, damage, or expense or any substantially similar loss,
liability, claim, damage, or expense arising from the sale of such Registrable
Securities). No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
hereunder from any person who was not guilty of such fraudulent
misrepresentation.

(e) The obligations of the Company and Holders under this Section 2.7 shall
survive the completion of any offering of Registrable Securities in a
registration statement under this Section 2, and otherwise.

2.8Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Agreement may be assigned by a
Holder to a transferee or assignee of Registrable Securities to which (a) such
transferee is an investment advisory client, Affiliate, subsidiary or parent
company, family member or family trust for the benefit of a party hereto,
(b) such transferee shares a common discretionary investment advisor with such
Holder, or (c) such transferee or transferees are partners or members of a
Holder, who agree to act through a single representative; provided, however,
(i) the transferor shall furnish to the Company written notice of the name and
address of such transferee or assignee and the securities with respect to which
such registration rights are being assigned and (ii) such transferee shall agree
to be subject to all restrictions set forth in this Agreement.

2.9 Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Registrable Securities to the public without registration, the Company
agrees to use its best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in SEC Rule 144 or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as a Holder owns any Registrable Securities, furnish to such Holder
forthwith upon request: a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act, and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as a Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing it to sell any
such securities without registration.

 

--------------------------------------------------------------------------------

2.10 Obligations of the Holders

(a) Each Holder shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. In connection therewith, upon the execution of this
Agreement, each Holder shall complete, execute and deliver to the Company a
selling securityholder notice and questionnaire in form reasonably satisfactory
to the Company. At least five (5) business days prior to the first anticipated
filing date of any Registration Statement, the Company shall notify each Holder
of any additional information the Company requires from such Holder if such
Holder elects to have any of the Registrable Securities included in the
Registration Statement. A Holder shall provide such information to the Company
at least two (2) business days prior to the first anticipated filing date of
such Registration Statement if such Holder elects to have any of the Registrable
Securities included in the Registration Statement.

(b) Each Holder, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Holder has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.

(c) Each Holder covenants and agrees that it shall comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to any Registration Statement.

2.11Preservation of Rights.  The Company shall not (a) grant any additional
registration rights to persons other than the Holders which are more favorable
than or inconsistent with the rights granted hereunder, or (b) enter into any
agreement, take any action, or permit any change to occur, with respect to its
securities that violates or subordinates the rights expressly granted to the
Holders of Registrable Securities in this Agreement.

SECTION 3.MISCELLANEOUS

3.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

3.2 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Delaware, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware.

 

--------------------------------------------------------------------------------

3.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

3.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

3.5 Notices. All notices required or permitted under this Agreement must be
given in writing (which may include facsimile).  All notices will be effective
upon the earlier of (i) receipt (including confirmation that a facsimile has
been received) or (ii) two business days after being deposited in the U.S. mail
or two business days after being delivered to an overnight courier, in each case
properly addressed as set forth on the signature page hereto, as such address
may be changed by proper notice to the other parties.

3.6 Attorneys' Fees.  If it becomes necessary for any party to initiate legal
action or any other proceeding to enforce, defend or construe such party's
rights or obligations under this Agreement, the prevailing party will be
entitled to reasonable costs and expenses, including attorneys' fees and costs,
incurred and paid in connection with such action or proceeding.

3.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the holders of a majority of the Registrable
Securities then outstanding. Any amendment or waiver effected in accordance with
this paragraph shall be binding upon each Holder of any Registrable Securities
then outstanding, each future Holder of all such Registrable Securities, and the
Company. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the Registrable Securities. No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
also is offered to all of the parties to this Agreement.

3.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

3.9 Aggregation of Stock. All shares of Registrable Securities held or acquired
by any Holders which are Affiliates of any other Holder shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

3.10 Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof, superseding all prior understandings, agreements, representations
and negotiations, whether oral or written.

3.11Further Action.  Each party agrees to use reasonable efforts to take, or
cause to be taken, all action and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement.

 

--------------------------------------------------------------------------------

3.12Specific Enforcement; Waiver of Jury Trial.  The parties hereto acknowledge
and agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that either
party shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement by the other party and to enforce
specifically the terms and provisions hereof or thereof, this being in addition
to any other remedy to which either party may be entitled by law or equity.  The
parties hereby irrevocably waive trial by jury in any action, proceeding or
claim brought by any Party or beneficiary thereof on any matter whatsoever
arising out of or in any way connected with this Agreement.

3.13Fees and Expenses. Each of the parties to this Agreement shall each bear its
own respective fees and costs in connection with the negotiation and execution
of this Agreement and the consummation of the transactions contemplated hereby.

3.14Interpretation.  All parties have been or have had the opportunity to be
assisted by counsel in connection with this Agreement.  Any rule of construction
that any ambiguity will be resolved against the drafting party will not be used
in the interpretation of this Agreement.

[Signature page follows.]


 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 

The company:

 

SIGNATURE GROUP HOLDINGS, INC.

 

By:

/s/ CRAIG T. BOUCHARD

Name:

Craig T. Bouchard

Title:

Chairman and CEO

 

 

investor:

 

KETTLE HILL PARTNERS, LP

 

By:

KETTLE HILL CAPITAL, LLC,

 

its general partner

 

By:

/s/ ANDREW KURITA

Name:

Andrew Kurita

Title:

Managing Member

 

KETTLE HILL PARTNERS II, LP

 

By:

KETTLE HILL CAPITAL, LLC,

 

its general partner

 

By:

/s/ ANDREW KURITA

Name:

Andrew Kurita

Title:

Managing Member

 

 